DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending, and are being examined on the merits.

Preliminary Amendment
The Preliminary Amendment filed on May 9, 2019 has been entered.

Information Disclosure Statement
The Information Disclosure Statement submitted November 19, 2019 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located on p 10, Table 1. 

Applicant must provide:
A "Sequence Listing" part of the disclosure,
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 


Specification
The disclosure is objected to because of the following informalities:
The “Description of Related Art” section on pp. 2-3 does not have paragraph numbering. 
Paragraphs should be individually and consecutively numbered throughout the specification, so as to unambiguously identify each paragraph.
  The “Description of Related Art” section on pp. 2-3 has several references to 
temperatures, however, the degree symbol seems to have been replaced with a lowercase “o”. For example, ll. 10 recites “and 50-60oC” instead of “and 50-60°C”.
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: each claim recites bulleted lists in steps b and c including the numerals i, ii and iii, each followed by a period. Periods are required at the end of claims, and may also appear in abbreviations, but may not be used elsewhere in the claims. MPEP 608.01(m). The periods should be removed and replaced i. Heating” could be amended to “b) Performing … comprising: i) Heating”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 6 each recite the limitation "the sample" in step b) i. (twice) and c) i. (once). There is insufficient antecedent basis for this limitation in the claims. Neither claim 1 nor claim 6 previously recites a sample.
Claims 2-5 depend from claim 1 and consequently incorporate the lack of antecedent basis issues of claim 1. Claims 7-10 depend from claim 6 and consequently incorporate the lack of antecedent basis issues of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cawthon (US Patent App. Pub. No. 2011/0294676).

Regarding independent claims 1 and 6, Cawthon teaches …
A method of amplifying at least two different target nucleic acids in a reaction mixture, the method comprising: a) Adding to the reaction mixture a primer set specific to each different target nucleic acid (para. 8: “methods for determining the copy number of a first target nucleic 
at least one primer of each set comprising a 5' portion and a 3' portion, the 5' portion being non-complementary to any nucleic acid sequence in the reaction mixture and the 3' portion being capable of specific hybridization to its respective nucleic acid target (Fig. 1 shows the 3’ portion of each primer hybridizing to the nucleic acid target; para. 62: “in the methods described herein primers comprising a ‘GC-clamp’ are primers that comprise a 5’ tag sequence … that is not complementary to any part of the target nucleic acid sequence”);
wherein at least 2 primer sets have initial annealing temperatures for specifically hybridizing to their respective target nucleic acids (para. 111: “to quantitate two templates …[f]or example, one primer pair can be designed to anneal at 68°C, and the other pair at 50°C”);
b) Performing at least two cycles of amplification comprising: i. Heating the sample to a first denaturation temperature Td1 that denatures all different target nucleic acids in the sample (para. 85: “[a] denaturation step is typically the first step … melts the DNA template”; para. 129: “thermal cycling profile was Stage 1: 15 min at 95°C”; para. 111: “[a]fter the initial 15 minute activation … and denaturation … cycling between 94°C and 50°C for 2 cycles would continue amplifying the first template, but also initiate amplification from the second template”);

iii. extending the hybridized primers to form extension products (para. 111: “cycling between 94°C and 50°C for 2 cycles is sufficient to synthesize sequences complementary to the full length of these primers”)
c) Performing at least 10 additional cycles of amplification by: i. Heating the sample to a second denaturation temperature Td2 that is lower than Td1 and denatures all extension products in the reaction mixture (para. 85: “[a] denaturation step is typically the first step … melts the DNA template”; para. 111: “once those two cycles are completed, the annealing temperature can be raised again, and the remaining cycles … can have a thermal profile similar to that of Stage 3 in the protocol below”; para. 129: “Stage 3: 32 cycles of 15 s at 94°C, 10 s at 62°C, 15 s at 74°C …, 10 s at 84°C, 15 s at 88°C”);
ii. Hybridizing the primers of each primer set to their respective denatured extension products at a temperature Ta2 that is higher than Ta1 (para. 111: “once those two cycles are completed, the annealing temperature can be raised again, and the remaining cycles … can have a thermal profile similar to that of Stage 3 in the protocol below”; para. 129: “Stage 3: 32 cycles of 15 s at 94°C, 10 s at 62°C, 15 s at 74°C …, 10 s at 84°C, 15 s at 88°C”);
iii. Extending the hybridized primers (para. 111: “once those two cycles are completed, the annealing temperature can be raised again, and the remaining cycles … can have a thermal 
	
	In addition, regarding claim 1 step a), Cawthon additionally teaches wherein the annealing temperatures of the at least 2 primer sets are at least 2 degrees different (para. 111: “to quantitate two templates … [f]or example, one primer pair can be designed to anneal at 68°C, and the other pair at 50°C”).

	Regarding the limitation in claims 1 and 6, step c) i. requiring that the Td2 is lower than Td1, Cawthon teaches two temperatures for Td1, 95°C and 94°C. Specifically, Cawthon teaches “[a]fter the initial 15 minute activation … and denaturation … cycling between 94°C and 50°C” (para. 111), and teaches that the initial 15 minute activation/denaturation is performed at 95°C (para. 129: “thermal cycling profile was Stage 1: 15 min at 95°C”). Therefore, the ordinary artisan would understand Td1 to be either 95°C or 94°C, or some combination of the two. Td2 is then described as being 94°C (para. 129: “Stage 3: 32 cycles of 15 s at 94°C). When Td1 is construed as being 95°C, then a Td2 of 94°C satisfies the requirement that Td2 is lower than Td1. At a minimum, Cawthon suggests this limitation.

	Regarding dependent claims 2-3, 5, 7 and 9, Cawthon does not teach these limitations. However, designing primers so that they have certain annealing temperatures at various stages of thermal cycling is well-known in the art, and additionally Cawthon provides extensive guidance on how to design primers for use in the method (e.g. paras. 30, 31 and 54-71, Example prima facie obvious. 

	Regarding dependent claims 4, 8 and 10, Cawthon does not teach these limitations. However, adjusting annealing and denaturation temperatures for thermal cycling is well-known in the art, and Cawthon provides extensive guidance on how to modify thermal cycling temperatures for use in the method (e.g. paras. 80, 82-88, 90, 94-102, 104, 107-112, 114-116, Example 1 and Results, Example 2). Therefore, the annealing and denaturation temperatures described in claims 4, 8 and 10 are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Cawthon specifically teaches that the method is customizable based on the detection target(s) (para. 70). Therefore, in the absence of a showing of unexpected results, claims 4, 8 and 10 are prima facie obvious.
 
	In view of the foregoing, claims 1-10 are prima facie obvious in view of Cawthon.

Conclusion
Claims 1-10 are being examined, and are rejected. Claims 1 and 6 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637